 1   Gail C. Lin, Cal St. Bar. No. 212334
     OUTTEN & GOLDEN LLP
 2   One California Street, Suite 1250
     San Francisco, California 94111
 3   Telephone: (415) 638-8800
     Facsimile: (415) 638-8810
 4   Email: gl@outtengolden.com
 5   Jack A. Raisner1
     René S. Roupinian2
 6   Robert N. Fisher, Cal St. Bar. No. 302919
     OUTTEN & GOLDEN LLP
 7   685 Third Avenue, 25th Floor
     New York, New York 10017
 8   Tel.: (212) 245-1000
     Email: jar@outtengolden.com
 9   Email: rsr@outtengolden.com
     Email: rfisher@outtengolden.com
10
     Attorneys for Plaintiffs Joshua James Eaton Philips
11   and Christina Brooks, on behalf of themselves and all
     others similarly situated
12

13                             UNITED STATES BANKRUPTCY COURT
14                             NORTHERN DISTRICT OF CALIFORNIA
                                        SAN FRANCISCO
15
      In re:                                           Bankr. Case No.: 19-30232 (HLB)
16
      MUNCHERY, INC.,                                  Chapter 11
17
                Debtor.
18

19    JOSHUA JAMES EATON PHILIPS and
      CHRISTINA BROOKS, ON BEHALF OF                   ADV. CASE NO. _________ _________
20    THEMSELVES AND ALL OTHERS                        CLASS ACTION ADVERSARY
21    SIMILARLY SITUATED,                              PROCEEDING COMPLAINT [VIOLATION
                                                       OF WORKER ADJUSTMENT AND
22              Plaintiffs,                            RETRAINING NOTIFICATION ACT, 29
                                                       U.S.C. §§ 2101 – 2109 AND CALIFORNIA
23    v.                                               LABOR CODE §§ 1400 ET SEQ.]

24    MUNCHERY, INC.,

25              Defendant.

26

27
      1 and 2
28         Not admitted to the Bar of the U.S. Bankruptcy Court N.D. Calif. Applications for
      admission pro hac vice to be filed.

Case: 19-03007        Doc# 1   Filed: 03/05/19   Entered: 03/05/19 15:46:04     Page 1 of 13
 1            Plaintiffs Joshua James Eaton Philips and Christina Brooks (“Plaintiffs”) allege on their
 2   own behalf and the putative class of those similarly situated as follows:
 3
                                       NATURE OF THE ACTION
 4
              1.     Until its sudden demise on January 21, 2019, Defendant operated an online food
 5
     delivery service based in San Francisco. Plaintiffs worked for Defendant until January 21, 2019,
 6

 7   when Defendant abruptly ceased operations. Plaintiffs, along with an estimated 250 other

 8   employees, were terminated without any written notice.

 9            2.     On or about January 25, 2019, Plaintiff Joshua Philips filed a class action
10
     complaint in the United States District Court for the Northern District of California, San
11
     Francisco, styled Joshua James Eaton Philips, on behalf of himself and all others similarly
12
     situated v. Munchery, Inc. (Case No. 3:19-cv:00469 (JSC)). On February 11, 2019, Mr. Philips
13
     filed a First Amended Class Action Complaint to add Christina Brooks as a named plaintiff.
14

15            3.     On or about February 28, 2019, Defendant filed for Chapter 11 bankruptcy in this

16   Court.
17            4.     Plaintiffs bring this action on behalf of themselves and the proposed class of
18
     similarly situated employees who worked for Defendant and who were terminated without cause
19
     in the mass layoff or plant closing ordered by Defendant on or about January 21, 2019 and within
20
     thirty (30) days of that date, and who were not provided 60 days’ advance written notice of their
21

22   terminations by Defendant, as required by the Worker Adjustment and Retraining Notification

23   Act (“WARN Act”), 29 U.S.C. § 2101 et seq., and California Labor Code (“Lab. Code”) § 1400

24   et. seq. (“Cal-WARN Act”) (together, the “WARN Acts”).
25            5.   Defendant violated the WARN Acts by failing to give Plaintiffs and other similarly
26
     situated employees of the Defendant at least 60 days’ advance notice of their terminations. As a
27
     consequence, Plaintiffs and other similarly situated employees of Defendant are entitled under the
28


Case: 19-03007      Doc# 1    Filed: 03/05/19      -2-
                                                 Entered:CLASS ACTION ADVERSARY PROCEEDING COMPLAINT
                                                          03/05/19 15:46:04 Page 2 of 13
 1   WARN Act to recover from the Defendant 60 days’ wages and ERISA benefits, none of which
 2   has been paid.
 3
                                      JURISDICTION AND VENUE
 4

 5          6.        This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C.

 6   §§ 157, 1331, 1334 and 1367.

 7          7.        This is a core proceeding pursuant to 28 U.S.C. §§ 157(b)(2)(A), (B) and (O).

 8                                            THE PARTIES
 9    Plaintiffs
10          8.     Plaintiff Joshua James Eaton Philips was employed by Defendant and worked at,
11
     reported to, or received assignments from the Defendant’s facility located at 200 Shaw Road,
12
     South San Francisco 94080 (the “Facility”) until his termination on or about January 21, 2019.
13
            9.     Plaintiff Christina Brooks was employed by Defendant and worked at, reported to,
14

15   or received assignments from the Facility until her termination on or about January 21, 2019.

16          10.    Plaintiffs were both terminated without cause.

17          11.    Plaintiffs were both terminated without 60 days’ written notice.
18
            12.    On information and belief, the proposed class of approximately 250 employees
19
     worked at, reported to, or received assignments from the Facility and were also terminated by
20
     Defendant on or about January 21, 2019 without cause and without 60 days’ written notice.
21
      Defendant
22

23          13.    Upon information and belief and at all relevant times, Defendant is a Delaware

24   corporation with headquarters located at 220 Shaw Road, South San Francisco, California 94080.
25                         CLASS ACTION ALLEGATIONS
26         PURSUANT TO 29 U.S.C. § 2104 AND CALIFORNIA LABOR CODE § 1404

27          14.       Plaintiffs and each person they seek to represent herein, were discharged
28   beginning on or about January 21, 2019 by Defendant without cause on his or her part and are


Case: 19-03007     Doc# 1      Filed: 03/05/19      -3-
                                                  Entered:CLASS ACTION ADVERSARY PROCEEDING COMPLAINT
                                                           03/05/19 15:46:04 Page 3 of 13
 1
     “affected employees” within the meaning of 29 U.S.C. § 2101(a)(5).
 2
            15.     Plaintiffs bring this action on their own behalf and, pursuant to the WARN Act,
 3
     and Rules 7023(a) and (b)(3) of the Federal Rules of Bankruptcy and Rules 23(a) and (b) of the
 4
     Federal Rules of Civil Procedure, on behalf of all other similarly situated former employees of
 5
     Defendant who were terminated beginning on or about January 21, 2019 who worked at, reported
 6
     to, or received assignments from the Facility until their terminations.
 7
            16.     On or about January 21, 2019, Defendant ordered the termination of Plaintiffs’
 8
     employment as part of a mass layoff or plant closing which qualifies as an event for which she
 9
     was entitled to receive to sixty (60) days’ advance written notice under the WARN Act.
10
            17.     At or about the time that Plaintiffs were discharged, Defendant ordered the
11
     terminations of approximately 250 other employees (the “Other Similarly Situated Former
12
     Employees”) who worked at, reported to, or received assignments from the Facility.
13
            18.     Pursuant to the WARN Act, Plaintiffs maintain this claim on behalf of each of the
14
     Other Similarly Situated Former Employees and for their own benefit.
15
            19.     Each of the Other Similarly Situated Former Employees are similarly situated to
16
     Plaintiffs in respect to his or her rights under the WARN Act.
17
            20.     Plaintiffs and each of the Other Similarly Situated Former Employees are “affected
18
     employees” within the meaning of WARN Act 29 U.S.C. § 2101(a)(5).
19
            21.     Defendant was required by the WARN Act to give Plaintiffs and each of the Other
20
     Similarly Situated Former Employees at least sixty (60) days prior written notice of their
21
     respective terminations.
22
            22.     Prior to the ordering of their terminations, neither Plaintiffs nor the Other Similarly
23
     Situated Former Employees received written notice that complied with the requirements of the
24
     WARN Act.
25
            23.     Defendant failed to pay Plaintiffs and the Other Similarly Situated Former
26
     Employees their respective wages, salary, commissions, bonuses, accrued holiday pay and
27
     accrued vacation for sixty (60) days following their respective terminations and failed to make the
28


Case: 19-03007     Doc# 1       Filed: 03/05/19     -4-
                                                  Entered:CLASS ACTION ADVERSARY PROCEEDING COMPLAINT
                                                           03/05/19 15:46:04 Page 4 of 13
 1
     401(k) contributions and provide health insurance coverage and other employee benefits under
 2
     ERISA with respect to them for sixty (60) days from and after the dates of their respective
 3
     terminations.
 4
                       CLASS ACTION ALLEGATIONS-- RULE 7023 (a) and (b)
 5
            24.       Plaintiffs assert this claim on behalf of themselves and the Other Similarly
 6
     Situated Former Employees pursuant to Rules 7023(a) and (b)(3) of the Federal Rules of
 7
     Bankruptcy and Rules 23(a) and (b)(3) of the Federal Rules of Civil Procedure.
 8
            25.       Plaintiffs and the Other Similarly Situated Former Employees constitute a class
 9
     within the meaning of Rules 7023(a) and (b)(3) of the Federal Rules of Bankruptcy and Rules
10
     23(a) and (b)(3) of the Federal Rules of Civil Procedure (the “Class”).
11
            26.       Common questions of law and fact are applicable to all members of the Class.
12
            27.       The common questions of law and fact arise from and concern the following facts
13
     and actions, among others, that Defendant committed or failed to commit as to all members of the
14
     Class: all Class members enjoyed the protection of the WARN Act; all Class members were
15
     employees of Defendant who, prior to the terminations, worked at, reported to, or received
16
     assignments from the Facility; Defendant terminated the employment of all the members of the
17
     Class without cause on their part and without giving them at least sixty (60) days’ prior written
18
     notice as required by the WARN Act; and Defendant failed to pay the Class members wages and
19
     to provide other employee benefits for the sixty (60) day period following their respective
20
     terminations.
21
            28.       The questions of law and fact common to the members of the Class, as above
22
     noted, predominate over any questions affecting only individual members, and thus, this Class
23
     claim is superior to other available methods for the fair and efficient adjudication of this
24
     controversy.
25
            29.       Plaintiffs’ claims are typical of the claims of other members of the Class in that for
26
     each of the several acts described above, Plaintiffs are or were each an injured party.
27
            30.       Plaintiffs will fairly and adequately protect and represent the interests of the Class.
28


Case: 19-03007       Doc# 1    Filed: 03/05/19        -5-
                                                    Entered:CLASS ACTION ADVERSARY PROCEEDING COMPLAINT
                                                             03/05/19 15:46:04 Page 5 of 13
 1
            31.     Plaintiffs have the time and resources to prosecute this action and has retained
 2
     counsel who have had extensive experience in matters involving employee rights, the WARN
 3
     Act, class action litigation and bankruptcy court litigation.
 4
            32.     The Class is so numerous as to render joinder of all members impracticable as
 5
     there are approximately 250 persons who are included in the Class.
 6
            33.     The Class meets the requirements of Fed. R. Civ. P. 23(a) for Class certification.
 7
            34.     The Class meets the requirements of Fed. R. Civ. P. 23(b)(3) because the questions
 8
     of law or fact common to the members of the Class predominate over any questions affecting
 9
     only individual members, and that a class action is superior to other available methods for the fair
10
     and efficient adjudication of the controversy.
11
            35.     No Class member has an interest in individually controlling the prosecution of a
12
     separate action under the WARN Act.
13
            36.     No litigation concerning the WARN Act rights of any Class member has been
14
     commenced by any other employees than Plaintiffs.
15
            37.     Concentrating all the potential litigation concerning the WARN Act rights of the
16
     Class members in this Court will avoid a multiplicity of suits, will conserve judicial resources and
17
     the resources of the parties and is the most efficient means of resolving the WARN Act rights of
18
     all the Class members.
19
            38.     On information and belief, the identity of the Class members is contained in the
20
     books and records of Defendant.
21
            39.     On information and belief, a recent residence address of each of the Class
22
     members is contained in the books and records of Defendant.
23
            40.     On information and belief, the rate of pay and benefits that was being paid by
24
     Defendant to each Class member at the time of his/her termination is contained in the books and
25
     records of Defendant.
26
            41.     As a result of Defendant’s violation of the WARN Act, Plaintiffs and the other
27
     members of the Class have been damaged in amounts equal to the sum of: (a) their respective lost
28


Case: 19-03007     Doc# 1     Filed: 03/05/19       -6-
                                                  Entered:CLASS ACTION ADVERSARY PROCEEDING COMPLAINT
                                                           03/05/19 15:46:04 Page 6 of 13
 1
     wages, salaries, commissions, bonuses, accrued holiday pay, accrued vacation pay, 401(k)
 2
     contributions for sixty (60) days; (b) the health and medical insurance and other fringe benefits
 3
     that they would have received or had the benefit of receiving, for a period of sixty (60) days after
 4
     the dates of their respective terminations; and (c) medical expenses incurred during such period
 5
     by such persons that would have been covered and paid under the then applicable employee
 6
     benefit plans had that coverage continued for that period.
 7
                                 FIRST CAUSE OF ACTION
 8                   VIOLATION OF FEDERAL WARN ACT, U.S.C. § 2101 et seq.
 9          42.      Plaintiffs bring this Claim for Relief for violation of 29 U.S.C. § 2101 et seq. on
10
     their own behalf and on behalf of the putative class, i.e., all other similarly situated former
11
     employees, pursuant to 29 U.S.C. § 2104(a)(5) and Federal Rules of Civil Procedure Rule 23(a)
12
     and (b), who worked at, reported to, or received assignments from the Facility and were
13
     terminated without cause beginning on or about January 21, 2019 and within 30 days of that date,
14

15   or as the reasonably foreseeable consequence of the mass layoff or plant closing ordered by

16   Defendant at that time, pursuant to Fed. R. Civ. P. 23(a) and (b)( (the “WARN Class”).
17          43.      The persons in the WARN Class identified above (“WARN Class Members”) are
18
     so numerous that joinder of all members is impracticable. Although the precise number of such
19
     persons is unknown, the facts on which the calculation of that number can be based are presently
20
     within the sole control of Defendant.
21

22          44.      The identity of the members of the class and the recent residence address of each

23   of the WARN Class Members is contained in the books and records, including electronic records,

24   of Defendant.
25          45.      On information and belief, the rate of pay and benefits that were being paid by
26
     Defendant to each WARN Class Member at the time of his/her termination is contained in the
27
     books and records, including electronic records, of the Defendant.
28


Case: 19-03007    Doc# 1      Filed: 03/05/19      -7-
                                                 Entered:CLASS ACTION ADVERSARY PROCEEDING COMPLAINT
                                                          03/05/19 15:46:04 Page 7 of 13
 1          46.     Common questions of law and fact exist as to members of the WARN Class,
 2   including, but not limited to, the following:
 3
            (a)   whether the members of the WARN Class were employees of Defendant who
 4          worked at or reported to Defendant’s Facility;
 5          (b)     whether Defendant unlawfully terminated the employment of the members of the
            WARN Class without cause on their part and without giving them 60 days advance
 6          written notice in violation of the WARN Act; and
 7          (c)    whether Defendant unlawfully failed to pay the WARN Class members 60 days
            wages and benefits as required by the WARN Act.
 8

 9          47.     Plaintiffs’ claims are typical of those of the WARN Class. Plaintiffs, like other
10
     WARN Class members, worked at, reported to, or received assignments from Defendant’s
11
     Facility and were terminated without cause beginning on or about January 21, 2019, or within 30
12
     days of that date, due to the mass layoffs and/or plant closings ordered by Defendant.
13

14          48.     Plaintiffs will fairly and adequately protect the interests of the WARN Class.

15   Plaintiffs have retained counsel competent and experienced in complex class actions, including

16   the WARN Act and employment litigation.
17
            49.     Class certification of these claims is appropriate under Fed. R. Civ. P. 23(b)(3)
18
     because questions of law and fact common to the WARN Class predominate over any questions
19
     affecting only individual members of the WARN Class, and because a class action is superior to
20
     other available methods for the fair and efficient adjudication of this litigation – particularly in
21

22   the context of WARN Act litigation, where individual plaintiffs may lack the financial resources

23   to vigorously prosecute a lawsuit in federal court against a corporate defendant, and damages
24   suffered by individual WARN Class members are small compared to the expense and burden of
25
     individual prosecution of this litigation.
26
            50.     Concentrating all the potential litigation concerning the WARN Act rights of the
27
     members of the Class in this Court will obviate the need for unduly duplicative litigation that
28


Case: 19-03007     Doc# 1     Filed: 03/05/19          -8-
                                                     Entered:CLASS ACTION ADVERSARY PROCEEDING COMPLAINT
                                                              03/05/19 15:46:04 Page 8 of 13
 1   might result in inconsistent judgments, will conserve the judicial resources and the resources of
 2   the parties, and is the most efficient means of resolving the WARN Act rights of all the members
 3
     of the Class.
 4
            51.       Plaintiffs intend to send notice to all members of the WARN Class to the extent
 5
     required by Rule 23.
 6

 7                              SECOND CAUSE OF ACTION
                     VIOLATION OF CALFORNIA LABOR CODE § 1400 et. seq.
 8
            52.       Plaintiffs reallege and incorporate by reference all allegations in all proceeding
 9
     paragraphs.
10

11          53.       Plaintiffs bring the Second Claim for Relief for violation of Cal. Lab. Code §

12   1401 on behalf of themselves and a class of similarly situated persons pursuant to Cal. Lab. Code

13   § 1404 and Federal Rules of Civil Procedure 23(a) and (b), who worked at, reported to, or
14
     received assignments from the Facility and were terminated without cause on or about January
15
     21, 2019 and thereafter (the “CAL-WARN Class”).
16
            54.       Pursuant to Lab. Code § 1400(b), “‘[e]mployer’ means any person . . . who
17
     directly or indirectly owns and operates a covered establishment. A parent corporation is an
18

19   employer as to any covered establishment directly owned and operated by its corporate

20   subsidiary.” Upon information and belief, Defendant is the employer of the Cal-WARN Class as
21   that term is defined by Cal. Lab. Code § 1400(b) because they directly or indirectly owned and
22
     operated at least one covered establishment.
23

24

25

26

27

28


Case: 19-03007       Doc# 1    Filed: 03/05/19      -9-
                                                  Entered:CLASS ACTION ADVERSARY PROCEEDING COMPLAINT
                                                           03/05/19 15:46:04 Page 9 of 13
 1             55.    Defendant violated Cal-WARN by terminating Plaintiffs’ employment and the
 2   employment of other similarly situated employees pursuant to a “mass layoff,” “relocation” or
 3
     “termination” as defined in Cal. Lab. Code § 1400 on or about January 21, 2019 or thereafter,
 4
     without giving written notice at least 60 days before the order took effect to: (1) the employees
 5
     affected by the order and (2) the Employment Development Department, the local workforce
 6

 7   investment board, and the chief elected official of each city and county government within which

 8   the mass layoff, relocation or termination occurred. The “mass layoff,” “relocation” or

 9   “termination” was not necessitated by a physical calamity or act of war.
10
               56.    As a result of Defendant’s violation of Cal. Lab. Code § 1401, Plaintiffs and the
11
     other similarly situated employees are entitled to 60 days of back pay under Cal. Lab. Code §
12
     1402(a-b).
13
               57.    Plaintiffs have incurred and the other similarly situated employees will incur
14

15   attorney’s fees in prosecuting this claim and are entitled to an award of attorney’s fees under Cal.

16   Lab. Code § 1404.
17                                      THE CLAIM FOR RELIEF
18
               58.    At all relevant times, Defendant employed more than 100 employees who in the
19
     aggregate worked at least 4,000 hours per week exclusive of hours of overtime within the United
20
     States.
21

22             59.    At all relevant times, the Defendant was an “employer,” as that term is defined in

23   29 U.S.C. § 2101(a)(1), 20 C.F.R. § 639(a) and Cal. Lab. Code § 1400(b) and continued to

24   operate as a business until it determined to order a mass layoff at the Facility.
25             60.    On or about January 21, 2019, Defendant ordered a “mass layoff,” as that term is
26
     defined by 29 U.S.C. § 2101(a)(1) and Cal. Lab. Code § 1400(d) at the Facility, which was a
27
     “covered establishment” as defined by Cal. Lab. Code § 1400(a).
28


Case: 19-03007       Doc# 1   Filed: 03/05/19       -10- CLASS
                                                  Entered:      ACTION ADVERSARY PROCEEDING COMPLAINT
                                                           03/05/19  15:46:04 Page 10 of 13
 1          61.     The mass layoffs at the Facility resulted in “employment losses,” as that term is
 2   defined by 29 U.S.C. § 2101(a)(2) for at least fifty (50) of Defendant’s employees as well as 33%
 3
     of Defendant’s workforce at the Facility, excluding “part-time employees,” as that term is defined
 4
     by 29 U.S.C. § 2101(a)(8).
 5
            62.     Plaintiffs and each of the other members of the Class were discharged by the
 6

 7   Defendant without cause on his or her part as part of or as the reasonably foreseeable result of the

 8   mass layoffs ordered by Defendant at the Facility.

 9          63.     Plaintiffs and each of the other members of the Class are “affected employees” of
10
     Defendant within the meaning of 29 U.S.C. § 2101(a)(5).
11
            64.     Defendant was required by the WARN Act to give Plaintiffs and each of the other
12
     members of the Class at least 60 days advance written notice of his or her termination.
13
            65.     Defendant failed to give Plaintiffs and other members of the Class written notice
14

15   that complied with the requirements of the WARN Act.

16          66.     Plaintiffs and each of the other members of the Class is an “aggrieved employee”
17   of Defendant as that term is defined in 29 U.S.C. § 2104(a)(7).
18
            67.     Defendant failed to pay Plaintiffs and each of the other members of the Class their
19
     respective wages, salary, commissions, bonuses, accrued holiday pay and accrued vacation for 60
20
     days following their respective terminations and failed to make the pension and 401(k)
21

22   contributions and provide employee benefits under ERISA, other than health insurance, for 60

23   days from and after the dates of their respective terminations.

24          68.     The relief sought in this proceeding is equitable in nature.
25          WHEREFORE, Plaintiffs on their own behalf and on behalf of the other Class members
26
     demand judgment against Defendant as follows:
27
            A.      An allowed wage priority claim for up to $12,850 of the federal and California
28


Case: 19-03007    Doc# 1     Filed: 03/05/19       -11- CLASS
                                                 Entered:      ACTION ADVERSARY PROCEEDING COMPLAINT
                                                          03/05/19  15:46:04 Page 11 of 13
 1   WARN Act claims of Plaintiffs and each of the other similarly situated former employees under
 2   11 U.S.C. § 507(a)(4) and (5), and the remainder as a general unsecured claim, equal to the sum
 3
     of: (i) unpaid wages, salary, commissions, bonuses, accrued holiday pay, accrued vacation pay
 4
     pension and 401(k) contributions and other ERISA benefits, for 60 days, that would have been
 5
     covered and paid under the then applicable employee benefit plans had that coverage continued
 6

 7   for that period, all determined in accordance with the federal WARN Act, 29 U.S.C.

 8   §2104(a)(1)(A) and Cal. Lab. Code §§ 1400 et seq.;

 9             B.    Certification that Plaintiffs and the other Class members constitute a single class;
10
               C.    Appointment of Plaintiffs’ counsel as Class Counsel;
11
               D.    Appointment of Plaintiffs as the Class Representatives and payment of reasonable
12
     compensation to them for their services as such;
13
               E.    Reasonable attorneys’ fees and the costs and disbursements that Plaintiffs will
14

15   incur in prosecuting this action, as authorized by the WARN Act; and

16             F.    Such other and further relief as this Court may deem just and proper.
17             DATED: March 5, 2019                 Respectfully submitted,
18
                                                    /s/ Gail C. Lin _____________
19                                                  Gail C. Lin, Cal St. Bar. No. 212334
                                                    OUTTEN & GOLDEN LLP
20                                                  One California Street, Suite 1250
                                                    San Francisco, California 94111
21                                                  Telephone: (415) 638-8800
                                                    Facsimile: (415) 638-8810
22                                                  Email: gl@outtengolden.com

23                                                  Jack A. Raisner2
                                                    René S. Roupinian2
24                                                  Robert N. Fisher, Cal St. Bar. No. 302919
                                                    OUTTEN & GOLDEN LLP
25                                                  685 Third Avenue, 25th Floor
                                                    New York, New York 10017
26                                                  Tel.: (212) 245-1000
                                                    Email: jar@outtengolden.com
27                                                  Email: rsr@outtengolden.com
     2 and 2
28        Not admitted to the Bar of the U.S. District Court N.D. Calif. Applications for admission
     pro hac vice to be filed.

Case: 19-03007      Doc# 1   Filed: 03/05/19       -12- CLASS
                                                 Entered:      ACTION ADVERSARY PROCEEDING COMPLAINT
                                                          03/05/19  15:46:04 Page 12 of 13
 1                                           Email: rfisher@outtengolden.com
 2                                           Attorneys for Plaintiffs and the other similarly
                                             situated former employees
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


Case: 19-03007   Doc# 1   Filed: 03/05/19     -13- CLASS
                                            Entered:      ACTION ADVERSARY PROCEEDING COMPLAINT
                                                     03/05/19  15:46:04 Page 13 of 13
